SOMEEYILLE, J.
— This cáse is not, in our judgment, distinguishable from that of Stringfellow v. Ivie, 73 Ala. 209; and the decree of the chancellor must be affirmed, on the authority of that case. The land described,in the bill, and, certain described personal property, were sold together, by. one contract, at a gross price, and without stating the separ*368ate value or price either of the land, or of the personal property ; and this was a waiver of the vendor’s lien, indicating an intention to rely solely on the personal responsibility of the vendee. See, also, Robinson v. Lehman, 72 Ala. 401; Russell v. McCormick, 45 Ala. 587.
The same case is an authority for the admission of parol evidence, to show what was the true consideration of the note in suit, the recital that it was given for land not being conclusive.
Affirmed.